NICE, C. J.
According to section 2253 of the Code, no objection to the corhplaiht ■ can be taken for 'allowed, which 'is not distinctly stated in the demurrer.
The first objection stated therein is, that neither the names of the slaves, nor of their owners, are set forth in the complaint. But we cannot sustain the objection, because the allegation of the plaintiff's ignorance of the names and owners of the slaves;' coupled with the description of the1 slaves, must be ■ deemed1 a sufficient excuse for the omission of their names','un .a: proceeding like the present, and- under the by-law set forth1 as part ofthe complaint. — Noonan v. The State, 1 Smedes & Marsh. 562.
The second objection.stated-is, that the complaint does not show a breach of the .ordinance or by-law. That objection is not, well- taken. The complaint does show a breach of the -by-law.- — Noonan v. The State, supra; 1 Wils. 281; 1 Saund. Pl. & Ev. 324; Case v. Mayor, &c., of Mobile, at this-term.
There is no erroryand the jridgment -of the court below is affirmed. '; ■ ■ -